Citation Nr: 1600494	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee with limitation of flexion in excess of 10 percent for the period prior to January 17, 2012. 

2.  Entitlement to an increased rating for degenerative joint disease of the right knee with limitation of extension in excess of 20 percent for the period prior to January 17, 2012. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability, to include as secondary to service-connected left total knee replacement with peripheral neuropathy.

4.  Entitlement to service connection for low back disability, to include as secondary to service-connected left total knee replacement with peripheral neuropathy. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left hip disability, to include as secondary to service-connected left total knee replacement with peripheral neuropathy.  

6.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left total knee replacement with peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to December 1984.  

This appeal comes to the Board of Veterans' Appeals  (Board) from November 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington, and Newark, New Jersey, respectively.  By a November 2009 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for low back and left hip disabilities, each to include as secondary to the service-connected left total knee replacement with peripheral neuropathy.  By the March 2010 rating action, the RO continued 10 and 20 percent disability ratings assigned to the service-connected  degenerative joint disease of the right knee with limitation of flexion and extension, respectively.  The Veteran appealed these determinations to the Board.  Jurisdiction of the appeal currently resides with the Newark, New Jersey, Regional Office (RO).

Regarding the Veteran's increased rating claims, by a September 2012 rating action, the RO assigned a temporary 100 percent total evaluation (TTE) under 38 C.F.R. § 4.30 (2015), effective January 17, 2012, the date the Veteran underwent a total right knee replacement, to the service-connected degenerative joint disease of the right knee with limitation of flexion.  (See September 2012 rating action).  The 20 percent rating assigned to degenerative joint disease of the right knee with limitation of extension was discontinued, effective January 17, 2012.  By a May 2013 rating action, the RO assigned a 30 percent disability rating to the above-cited right knee disability, effective June 1, 2013-the date of a VA examination showing an improvement in the service-connected degenerative joint disease of the right knee with limitation of flexion.  (See May 2013 rating action).  The periods of time when the Veteran's degenerative joint disease of the right knee with limitation of flexion was assigned a TTE or a disability rating in excess of 30 percent for the period from June 1, 2013 are not before the Board at this time.  The Board will consider herein the appropriateness of the periods prior to January 17, 2012 during which time the Veteran's degenerative joint disease of the right knee with limitation of flexion and extension were evaluated as 10 and 20 percent disabling, respectively, as well as whether any additional staged rating periods are warranted.

In May 2014, the Veteran testified before the undersigned at a hearing conducted at the Board's offices in Washington, DC.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record.  During the hearing, the Veteran submitted a December 2013 VA examination report, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially review this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20. 1304 (2015).  A copy of the December 2013 VA examination report has been uploaded to the Veteran's VBMS electronic record.  

In the decision below, the Board will, in part, reopen the previously denied claims for service connection for low back and left hip disabilities, to include as secondary to the service-connected left total knee replacement with peripheral neuropathy.  The reopened claims for service connection for low back and left hip disabilities, each to include on a secondary basis, are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to January 17, 2012, the Veteran's degenerative joint disease of the right knee with limitation of flexion, was manifested by painful motion with flexion limited, at most, to 85 degrees even when accounting for functional loss after repetitive use and during flare-ups, but no ankylosis. 

2.  For the period prior to January 17, 2012, the Veteran's degenerative joint disease of the right knee with limitation of extension was manifested by pain, swelling, and other factors resulting in extension limited to 10 degrees or less, when accounting for additional functional loss during flare-ups, but no ankylosis. 
 
3.  For the period prior to January 17, 2012, the Veteran's right knee was manifested by mild recurrent lateral instability, without recurrent subluxation. 

4.  In February 2008, the Board denied service connection for bilateral hip and low back disabilities on the basis that there was no nexus between these disabilities and the Veteran's period of military service and no evidence of arthritis of the low back and hips manifested to a compensable degree within one year of service discharge.  

5.  Evidence added to the record since the February 2008 Board decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for low back and left hip disabilities, each to include on a secondary basis.

CONCLUSIONS OF LAW

1.  For the period prior to January 17, 2012, the criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2015).
 
2.  For the period prior to January 17, 2012, the criteria for a rating in excess of 20 percent for degenerative joint disease of the right knee with limitation of extension were not met  38 U.S.C.A. §§ 1155, 5103, 5103A 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

3.  For the period prior to January 17, 2012, the criteria for a 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2015).

4.  The February 2008 decision, wherein the Board, in part, denied service connection for low back and bilateral hip disabilities, is final.  38 U.S.C.A. § 7104 (West 2014).
 
5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, to include as secondary to service-connected total left knee replacement with peripheral neuropathy.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected total left knee replacement with peripheral neuropathy.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 18 (2002). 

The Veterans Claims Assistance Act (VCAA) notice requirements apply to all five elements of a service-connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Regarding the increased rating claims decided herein, by a December 2009 letter, the RO informed the Veteran of the notice requirements of 38 C.F.R. § 3.159(b)(1). This letter informed him of the evidence required to substantiate his increased rating claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  This letter also complied with Dingess.  All required notice was provided prior to the initial decision on the claims in March 2010, so in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claims decided herein and is not prejudiced by any technical notice deficiency along the way.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his increased rating claims.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In light of the favorable decision to reopen the Veteran's claims for service connection for low back and left hip disabilities, to include as secondary to the service-connected total left knee replacement with peripheral neuropathy, any deficiency as to VA's duties to notify and assist, as to those issues, consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the VCAA, is rendered moot.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his increased rating claims decided herein, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records (STRs) and private and VA treatment records.  The Veteran also submitted additional records, to include written statements and testimony in support of his claims.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the increased rating claims that has not been obtained. 

Regarding his increased rating claims, VA examined the Veteran on numerous occasions during the period prior to January 17, 2012, to include July and September 2009 and January 2010, to determine the current (then) severity of his service-connected right knee disabilities.  These examinations included range of motion testing that is essential to evaluation of the claims under applicable rating criteria.  Copies of these examination reports have been associated with the Veteran's VBMS electronic record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough and took into account the Veteran's complaints. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, some discussion of the Veteran's hearing before the undersigned in May 2014 is necessary.  The Board notes that 38 C.F.R. 3.103(c)(2)  requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2014 hearing, the undersigned complied with the requirements to prevail on the issues of entitlement to increased ratings for his right knee disability for the period prior to January 17, 2012.  Importantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.

The Board finds that there is no further assistance that would be reasonably likely to substantiate the increased rating claims decided herein.

II. Increased Rating Claims-Right Knee Flexion and Extension Prior to January 17, 2012

The Veteran seeks increased ratings in excess of 10 and 20 percent for his service-connected degenerative joint disease of the right knee flexion and extension, respectively, for the period prior to January 17, 2012.  After a general discussion of the laws and regulations pertaining to increased rating claims and rating orthopedic disabilities, the Board will analyze the merits of the claims. 


Increased Rating-General Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran filed his increased rating claims in December 2009 (see VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in December 2009); therefore, the relevant temporal period is from December 2008 to January 17, 2012, the date the Veteran was assigned a TTE under 38 C.F.R. § 4.30. 

Orthopedic Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the United States Court of Appeals for Veterans Claims (Court) found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has stated that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Knee Rating Criteria

For the period prior to January 17, 2012, the RO assigned a 10 percent disability rating for degenerative joint disease of the right knee with limitation of flexion under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2015).  In this case, Diagnostic Codes 5010-5260 reflect consideration of the effects of traumatic arthritis (5010) and limited flexion (5260).  In addition, the RO assigned a 20 percent disability rating for degenerative joint disease of the right knee with limitation of flexion under Diagnostic Code 5261.  (See March 2010 rating action). 

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate," and "severe" are not defined in the rating schedule. Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Diagnostic Code 5260, provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71, Diagnostic Code 5260. 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated a maximum 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Under certain circumstances, a knee disability may warrant separate ratings based on evidence showing limitation of flexion and limitation of extension, or instability. However, a separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9- 2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

Analysis 

The Board finds that the preponderance of the competent and probative evidence of record is against increased ratings in excess of 10 and 20 percent for degenerative joint disease of the right knee with limitation of flexion and extension under Diagnostic Codes (DCs) 5260 and 5261, respectively, for the period from December 2008 (one year prior to receipt of the Veteran's claim for increased compensation for his service-connected right knee disabilities in December 2009) to January 16, 2012.  As noted above, in order to warrant an increased 20 percent evaluation for the Veteran's degenerative joint disease with limitation of flexion of the right knee under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  For the period prior to January 17, 2012, the Veteran's flexion of the right knee was limited, at most, to 85 degrees.  (See January 2010 VA orthopedic examination report).  Thus, flexion of the right knee has not been limited to anywhere near 30 degrees or less, such that an increased 20 percent evaluation, or higher, would be assigned under Diagnostic Code 5260. 

In addition, the preponderance of the evidence of record is against an increased disability rating in excess of 20 percent for the service-connected degenerative joint disease with limitation of extension for the period prior to January 17, 2012.  During this period extension of the left knee was limited at most to 10 degrees.  (See August 2009 VA treatment report).  Extension has not been shown to have been limited to 20 degrees.  A higher (30 percent) rating for the service-connected degenerative joint disease with limitation of extension is not warranted for the period prior to January 17, 2012.  

Notwithstanding the foregoing, the Board finds that a separate 10 percent evaluation for mild right knee instability is warranted under Diagnostic Code 5257.  The Board notes that separate ratings may be assigned for the service-connected right knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The Veteran has maintained, in written statements and in testimony before the undersigned, that his right knee buckles and gives way and, as a result, has necessitated the use of a brace and cane for ambulation.  (See VA Form 21-4138, Statement In Support of Claim, dated and signed by the Veteran in December 2009; and May 2014 Transcript (T.) at pages (pgs.) 17-18; and, VA examination reports, dated in July and September 2009 and January 2010)).  VA examination reports, dated in July and September 2009 and January 2010, were negative for any instability or subluxation of the right knee.  Each of these reports, however, noted that the Veteran ambulated with the assistance of a cane.  July 2009 and January 2010 VA examiners noted that the Veteran's gait was slightly deviated to the left side and was antalgic, respectively.  In addition, while Anterior Drawer and Lachman's tests of the right knee were negative during a July 2009 VA examination, that same examination report reflects that a McMurray's test was "equivocal."  

Given the Veteran's complaints regarding giving way and daily instability of the right knee that has necessitated the use of a cane, and resolving doubt in his favor, the Board finds that he is entitled to a 10 percent rating for mild recurrent lateral instability of the left knee for the period prior to January 17, 2012   Given the Veteran's complaints regarding giving way of the knee over the years, and resolving doubt in his favor, he is entitled to a 10 percent rating for mild recurrent lateral instability of the right knee for the period prior to January 17, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

There is also no evidence of ankylosis of the right knee tibia or fibula, or traumatic acquired genu recurvatum to warrant a separate or higher rating under DCs 5256, 5262, or DC 5263, respectively, for the period prior to January 17, 2012.  See 38 C.F.R. § 4.71a.  Although the Veteran used a cane to ambulate during the period prior to January 17, 2012,  there is no indication or evidence that this is due to or analogous to nonunion of the tibia or fibula under DC 5262.  Rather, the brace appears to be due to pain or instability, for which a compensable rating has already been assigned.

DeLuca/Mitchell Considerations

The Veteran has reported chronic right knee pain and, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40  and 4.45, and DeLuca, supra, and Mitchell, supra.  However, higher compensation is not warranted under these provisions for the right knee because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 and 20 percent ratings currently assigned to the service-connected right knee during the period prior to January 17, 2012.  When examined by VA in July 2009, the VA examiner noted that the Veteran's description of right knee pain was out of proportion with his clinical evaluation.  In addition, that same examiner, as well as VA examiners in September 2009 and January 2010, each found no evidence of any weakness, fatigability, lack of endurance or incapacitating episodes as a result of the right knee.  In addition, the July 2009 and January 2010 VA examination reports reveal that the Veteran did not have any additional restricted range of motion of the right knee following repetitive use times three (3).  In fact, the Veteran's forward flexion of the right knee is substantially greater than what is necessary to warrant a rating in excess of what he is currently assigned, even considering pain.  In fact, the July 2009 VA examiner noted that the Veteran had mild pain at the end of flexion of his right knee.  His flexion and extension of the right knee are adequately rated under the currently assigned 10 and 20 percent ratings. 

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, ratings in excess of 20 and 10 percent for the service-connected right knee disabilities are not warranted based on limitation of motion.

Scar Evaluations

The Board notes that prior to January 17, 2012, separate evaluations were in effect for bilateral knee surgical scars, and thus, this is not considered on appeal, as an increased rating for scars was not claimed.

Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, in a November 2009 rating decision, the RO denied the Veteran a TDIU due to service-connected disabilities.  (See November 2009 rating decision.)  The Veteran did not appeal the RO's denial of entitlement to TDIU.  38 U.S.C.A. § 7105 (West 2014).  He has not specifically claimed a TDIU in connection with the current claims.  While a January 2010 VA examiner noted that the right knee disabilities had impacted his ability to engage in his previous employment in security due to decreased mobility and pain, neither he nor previous VA examiners, suggested that the Veteran's right knee disabilities had rendered him unemployable.  Significantly, a July 2009 VA examiner specifically concluded that the Veteran should have been able to obtain and engage in substantial gainful sedentary employment from an orthopedic standpoint.  (See July 2009 VA orthopedic examination report at pg. 4). Therefore, the matter of entitlement to a TDIU rating is not raised separately in the context of the claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


Extraschedular Consideration

The Board has also considered whether referral of these matters for extraschedular consideration is warranted for the period prior to January 17, 2012.  There is no objective evidence (or specific allegation) of symptoms and/or impairment due to the Veteran's right knee disabilities that are not encompassed by the schedular ratings assigned.  The symptoms and functional limitations shown are all encompassed by the criteria for the schedular ratings, as indicated by the Board's assignment of a separate 10 percent disability rating for right knee instability  herein.  Therefore, those criteria are adequate, and referral for extraschedular consideration for the service-connected right knee disabilities for the period prior to January 17, 2012 is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

IIII. New and Material Evidence Claims

By a February 2008 decision, the Board, in part, denied service connection for bilateral hip and low back disabilities. The Board determined that there was no evidence of a nexus between any diagnosed low back and bilateral hip disabilities and the Veteran's period of military service and no evidence of any arthritis of the hips and low back manifested to a compensable degree within one year of service discharge in December 1984.  The February 2008 Board decision is final.  38 U.S.C.A. § 7104. 

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

The Board finds that new and material evidence has been received to reopen the previously denied claims for service connection for low back and left hip disabilities, to include as secondary to the service-connected total left knee replacement with peripheral neuropathy. 

The Veteran asserts that his low back and left hip disabilities are related to his service-connected total left knee replacement with peripheral neuropathy. Specifically, he maintains that the chronic pain and unsteadiness associated with his total left knee replacement has caused or aggravated his low back and left hip disorders.  This assertion concerning service connection for left hip and low back disorders on a secondary basis was not claimed by the Veteran at the time of the February 2008 Board decision and was not adjudicated on that basis in the February 2008 Board decision.

The Board finds that the Veteran's assertions and testimony before the undersigned in May 2014 that his total left knee replacement with peripheral neuropathy had caused him to have low back and left hip problems/symptoms pertains to an unestablished fact necessary to substantiate the claims (a link to a service-connected disability), and it, together with diagnoses of lumbar stenosis, lumbar disc degeneration and left lumbar radiculopathy by a VA physician in December 2013 (see December 2013 DBQ report), raises a reasonable possibility of substantiating the claims.  As such, the Board finds that new and material evidence has been received to reopen the claims.


ORDER

For the period prior to January 17, 2012, a rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion is denied. 

For the period prior to January 17, 2012, a rating in excess of 20 percent for degenerative joint disease of the right knee with limitation of extension is denied. 

For the period prior to January 17, 2012, a 10 percent rating for left knee instability is granted.

New and material evidence having been received, the claim for service connection for a low back disability, to include as secondary to the service-connected left total knee replacement with peripheral neuropathy is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left hip disability, to include as secondary to the service-connected left total knee replacement with peripheral neuropathy is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claims for service connection for low back and left hip disabilities, each to include as secondary to the service-connected left total knee replacement with peripheral neuropathy; specifically, to obtain outstanding VA outpatient treatment records; and to schedule the Veteran for a VA examination and opinion as to the etiology of his low back and left hip disorders. 


i) VA treatment records

During his May 2014 testimony before the undersigned, the Veteran and his representative indicated that he had continued to receive treatment for his low back and left hip problems from the VA Medical Center (VAMC) in East Orange, New Jersey.  (See T. at pg. 14).  While records from this VA facility dated through November 2014 are of record, more recent reports are absent.  As these records might contain evidence as to the onset and etiology of any currently diagnosed low back and left hip disabilities they are potentially relevant to the claims and must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) VA examination

The Veteran seeks service connection for low back and left hip disabilities.  He contends that he has low back and left hip disabilities that have been caused by his service-connected total left knee replacement with peripheral neuropathy.  

The Veteran's service treatment records reflect that he was seen for low back strain in May 1978.  The voluminous post-service VA and private evidence of record contains several VA examiners' opinions that address the etiology of the Veteran's low back and left hip complaints.  At the close of October and November 2004 VA spine and orthopedic examinations, the respective examiners opined that the Veteran had a left hip strain and sprain with no service-related trauma, and minimal left hip pain that might represent degenerative joint disease that was unrelated to the service-connected knee injuries.  (See October and November 2004 VA spine and orthopedic examination reports, respectively).  A December 2006 VA examiner reported that the Veteran ambulated with a limp.  At the close of a March 2007 VA examination, and after the Veteran provide a history of having an onset of low back pain since 2006 without any precipitating events, the examiner opined, "his current back pain is less likely as not related to his service connected knee osteoarthritis.  The patient has a normal gait."  (See March 2007 VA spine examination report).  

The Board finds the VA examiners' opinions to be inadequate in evaluating the Veteran's service connection claims because they are not supported with any rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that a medical opinion merits probative weight when it includes "factually accurate, fully articulated, sound reasoning for the conclusion").  In addition, none of the VA examiners addressed the aggravation component of the Veteran's secondary service connection theory.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2015), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the Board finds that the Veteran should be afforded another VA examination with opinions that adequately address the direct and secondary theories of his service connection claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VAMC in E. Orange, New Jersey, dated from November 2014 to the present, reflecting treatment for the Veteran's low back and left hip. All efforts to obtain these records must be documented in his Veteran's VBMS electronic record.
   
2.  After any additional evidence has been received pursuant to directive 1 and associated with the Veteran's VBMS electronic record, schedule the Veteran for an appropriate examination by a qualified examiner.  The purpose of the examination is to determine the etiology of any currently present low back and left hip disabilities found on examination.  The following considerations will govern the examination:

The Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached.

i) Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back and/or left hip disorder had its onset during active military service or was manifested to a compensable degree within one year of separation from active duty in December 1984?  In responding to this question as it relates to the Veteran's low back, the examiner must comment on a May 1978 service treatment record containing an assessment of low back strain.  The examiner should take into account the Veteran's reports of low back and left hip symptoms in service and since discharge.

ii) If any currently present low back and/or left hip disorder did not have its/their onset during military service and are not etiologically related thereto, is it at least as likely as not that any low back and/or left hip disorder were caused or aggravated by the service-connected total left knee replacement with peripheral neuropathy?

If the examiner determines that there is aggravation of a low back and/or left hip disorder(s), he or she should provide an assessment, if possible, of the baseline level of impairment of the current low back and/or left hip disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected total left knee replacement with peripheral neuropathy.

The examiner should provide reasons for the opinions that take into account relevant evidence.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Then, adjudicate the claims for service connection for low back and left hip disorders, each to include as secondary to the service-connected total left knee replacement with peripheral neuropathy.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After they have had an opportunity to respond, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


